 Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 1 of 10 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 Jeffery Wilson,                                  No.
                       Plaintiff,
                                                  COMPLAINT
 v.
 Lost & Found Recovery Experts, LLC., an
 Ohio Limited Liability Company, Don
 Mckenzie, and Trae Myers
                       Defendants.



        Plaintiff, Jeffery Wilson (“Plaintiff”), sues the Defendants, Lost & Found Recovery

Experts, LLC, Don Mckenzie, and Trae Myers (“Defendants”) and alleges as follows:

                                PRELIMINARY STATEMENT

        1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendants’ failure to pay Plaintiff all

earned minimum wages and all earned wages.

        2.     The FLSA was enacted “to protect all covered workers from substandard wages

and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

(1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

        3.     ORC § 4111.01 establishes the law regarding minimum wage within the State of

Ohio.


                                               -1-
  Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 2 of 10 PAGEID #: 2




        4.       ORC § 4113.15 establishes the law regarding the payment of wages within the

State of Ohio.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

state law claims asserted herein are so related to claims in this action over which this Court has

subject matter jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff occurred within the Southern District of Ohio, and

Defendants regularly conduct business in and have engaged in the wrongful conduct alleged

herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                              PARTIES

        7.       At all material times, Plaintiff is an individual residing in Franklin County, Ohio,

and is a former employee of Defendants.

        8.       At all material times, Defendant Lost & Found Recovery Experts, LLC. is a

limited liability company licensed to transact business in the State of Ohio. At all material times,

Defendant Lost & Found Recovery Experts, LLC does business, has offices, and/or maintains

agents for the transaction of its customary business in Franklin County, Ohio.

        9.       At all material times, Defendant Lost & Found Recovery Experts, LLC does

business as “Lost & Found Recovery Experts,” a retail toy store in the greater Columbus area.




                                                   -2-
 Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 3 of 10 PAGEID #: 3




       10.     At all relevant times, Defendant Lost & Found Recovery Experts, LLC was an

employer under the FLSA. The FLSA defines “employer” as any person who acts directly or

indirectly in the interest of an employer in relation to an employee. At all relevant times,

Defendant Lost & Found Recovery Experts, LLC had the authority to hire and fire employees,

supervised and controlled work schedules or the conditions of employment, determined the rate

and method of payment, and maintained employment records in connection with Plaintiff’s

employment with Defendants. As a person who acted in the interest of Defendant Lost & Found

Recovery Experts, LLC in relation to the company’s employees, Defendant Lost & Found

Recovery Experts, LLC is subject to liability under the FLSA.

       11.     Defendant Don Mckenzie is an owner of Lost & Found Recovery Experts, LLC

and was at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       12.     Under the FLSA, Defendant Don Mckenzie is an employer. The FLSA defines

“employer” as any person who acts directly or indirectly in the interest of an employer in relation

to an employee. Defendant Don Mckenzie is an owner of Lost & Found Recovery Experts,

LLC. At all relevant times, Defendant Don Mckenzie had the authority to hire and fire

employees, supervised and controlled work schedules or the conditions of employment,

determined the rate and method of payment, and maintained employment records in connection

with Plaintiff’s employment with Defendants. As a person who acted in the interest of

Defendants in relation to the company’s employees, Defendant Don Mckenzie is subject to

individual liability under the FLSA.

       13.     Defendant Trae Myers is an owner of Lost & Found Recovery Experts, LLC and

was at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).




                                                -3-
  Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 4 of 10 PAGEID #: 4




          14.   Under the FLSA, Defendant Trae Myers is an employer. The FLSA defines

“employer” as any person who acts directly or indirectly in the interest of an employer in relation

to an employee. Defendant Trae Myers is an owner of Lost & Found Recovery Experts, LLC.

At all relevant times, Defendant Trae Myers had the authority to hire and fire employees,

supervised and controlled work schedules or the conditions of employment, determined the rate

and method of payment, and maintained employment records in connection with Plaintiff’s

employment with Defendants. As a person who acted in the interest of Defendants in relation to

the company’s employees, Defendant Trae Myers is subject to individual liability under the

FLSA.

          15.   At all material times, Defendants Lost & Found Recovery Experts, LLC, Don

Mckenzie, and Trae Myers are Plaintiff’s “employer” as defined by Ohio Revised Code § 4111,

et seq.

          16.   At all material times, Defendants Lost & Found Recovery Experts, LLC, Don

Mckenzie, and Trae Myers are Plaintiff’s “employer” as defined by Ohio Revised Code § 4113,

et seq.

          17.   Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

          18.   Plaintiff, in his work for Defendants, was employed by an enterprise engaged in

commerce that had annual gross sales of at least $500,000.

          19.   At all relevant times, Plaintiff, in his work for Defendants, was engaged in

commerce or the production of goods for commerce.

          20.   At all relevant times, Plaintiff, in his work for Defendants, was engaged in

interstate commerce.




                                                -4-
 Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 5 of 10 PAGEID #: 5




       21.    Plaintiff, in his work for Defendants, regularly handled goods produced or

transported in interstate commerce.

                                    NATURE OF THE CLAIM

       22.    Defendant owns and/or operates as Lost & Found Recovery Experts, an enterprise

located in Franklin County, Ohio.

       23.    Plaintiff was hired by Defendants and worked for Defendants as a repossession

agent and driver from approximately October 2019 through approximately November 2019.

       24.    Defendants, in their sole discretion, agreed to pay Plaintiff $700.00 per week for

all hours he worked, and Plaintiff was supposed to be paid on a weekly basis.

       25.    Plaintiff worked for Defendants for approximately one month, working

approximately 40 hours per week.

       26.    Despite agreeing to pay Plaintiff a flat rate of $700.00 per week for the work he

performed, Plaintiff only received cash payments of $250.00 for his first week of work, $250.00

for his second week of work, and $200.00 for his third week of work for Defendants.

       27.    As a result of paying Plaintiff less than the agreed upon rate of pay for his first

three workweeks, Defendants failed to compensate Plaintiff at least the applicable minimum

wage for all hours worked, in violation of the FLSA, 29 U.S.C 206(a).

       28.    As a result of paying Plaintiff less than the agreed upon rate of pay for his first

three workweeks, Defendants failed to compensate Plaintiff at least the applicable minimum

wage for all hours worked, in violation of ORC § 4111.

       29.    As a result of paying Plaintiff less than the agreed upon rate of pay for his first

three workweeks, Defendants failed to compensate Plaintiff all wages owed for all hours worked,

in violation of ORC § 4113.




                                               -5-
  Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 6 of 10 PAGEID #: 6




        30.    Defendants also failed to compensate Plaintiff any wages whatsoever for his final

week of work for Defendants

        31.    Plaintiff left his employment with Defendants on or around November 15, 2019.

        32.    Upon leaving his employment with Defendants, Defendant Trae Myers refused to

pay Plaintiff his final paycheck, stating that Plaintiff did not deserve a final paycheck.

        33.    During the final workweek of Plaintiff’s employment with Defendants, he worked

approximately 40 hours.

        34.    Defendants paid Plaintiff no wages whatsoever for the final week of his

employment.

        35.    As a result of not having paid any wage whatsoever to Plaintiff for the final week

of his employment with Defendants, Defendants failed to pay the applicable minimum wage to

Plaintiff.

        36.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

        37.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4111.

        38.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4113.

        39.    Defendants have and continue to violate the FLSA by not paying Plaintiff the full

applicable minimum wage for all hours worked during his regular workweeks.

        40.    Defendants have and continue to violate ORC § 4111 by not paying Plaintiff the

full applicable minimum wage for all hours worked during his regular workweeks.




                                                 -6-
 Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 7 of 10 PAGEID #: 7




          41.   Defendants have and continue to violate the ORC § 4113 by not paying Plaintiff

all wages owed for all hours worked during his regular workweeks.

          42.   Plaintiff is a covered employee within the meaning of the FLSA.

          43.   Plaintiff is a covered employee within the meaning of ORC § 4111.

          44.   Plaintiff is a covered employee within the meaning of ORC § 4113.

          45.   Plaintiff was a non-exempt employee.

          46.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff of his

rights under the FLSA.

          47.   Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

          48.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal amount as liquidated

damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

216(b).

          49.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal to twice the unpaid

wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under §34(a) of Article II of the Ohio Constitution.

          50.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

under ORC § 4113.




                                                 -7-
 Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 8 of 10 PAGEID #: 8




                      COUNT ONE: FAIR LABOR STANDARDS ACT
                         FAILURE TO PAY MINIMUM WAGE

       51.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       52.     Defendants willfully failed or refused to pay Plaintiff the agreed upon wages for

his first three weeks of employment with Defendants.

       53.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of his employment.

       54.     As a result, Defendants failed to compensate Plaintiff at least the full applicable

minimum wage for all hours worked.

       55.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

       56.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Jeffrey Wilson, individually, respectfully request that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid

minimum wages, plus an additional equal amount as liquidated damages, prejudgment and post-

judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any

additional relief this Court deems just and proper.

                      COUNT TWO: OHIO REVISED CODE § 4111.01
                         FAILURE TO PAY MINIMUM WAGE

       57.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.




                                                -8-
  Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 9 of 10 PAGEID #: 9




       58.     Defendants willfully failed or refused to Plaintiff the agreed upon wages for his

first three weeks of employment with Defendants.

       59.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of his employment.

       60.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates ORC § 4111.01.

       61.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount as liquidated damages,

together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Jeffrey Wilson, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid

minimum wages, plus an additional amount equal to twice the unpaid minimum wages,

prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of

this action, and any additional relief this Court deems just and proper.

                      COUNT THREE: OHIO REVISED CODE § 4113
                          FAILURE TO PAY WAGES OWED

       62.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       63.     Defendants willfully failed or refused to Plaintiff the agreed upon wages for the

entirety of his employment with Defendants.

       64.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of his employment.

       65.     Defendants’ practice of willfully failing to pay Plaintiffs wages for labor

performed violates ORC § 4113.


                                                 -9-
Case: 2:20-cv-05406-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 10 of 10 PAGEID #: 10




          66.    Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, costs, and reasonable attorney fees.

          WHEREFORE, Plaintiff, Brandon Johnson, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid

wages, liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees,

costs, and disbursements of this action, and any additional relief this Court deems just and

proper.

          RESPECTFULLY SUBMITTED this 15th day of October, 2020.

                                               BENDAU & BENDAU PLLC

                                               By: /s/ Clifford P. Bendau, II
                                               Clifford P. Bendau, II (OH No. 0089601)
                                               Christopher J. Bendau
                                               BENDAU & BENDAU PLLC
                                               P.O. Box 97066
                                               Phoenix, Arizona 85060
                                               Telephone AZ: (480) 382-5176
                                               Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com


                                               THE LAW OFFICES OF SIMON & SIMON
                                               By: /s/ James L. Simon
                                               James L. Simon (OH No. 0089483)
                                               6000 Freedom Square Dr.
                                               Independence, OH 44131
                                               Telephone: (216) 525-8890
                                               Facsimile: (216) 642-5814
                                               Email: jameslsimonlaw@yahoo.com




                                                -10-
